IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


NATIONSTAR MORTGAGE, LLC,

              Appellant,

 v.                                                      Case No. 5D15-2892

PAUL J. KELLY AND BETH A. KELLY,

              Appellees.

________________________________/

Opinion filed July 29, 2016

Appeal from the Circuit Court for
Seminole County,
Edwin P.B. Sanders, Senior Judge.

Nancy M. Wallace, of Akerman LLP,
Tallahassee, and William P. Heller, of
Akerman LLP, Fort Lauderdale, and
Eric M. Levine, of Akerman LLP, West
Palm, for Appellant.

Debi V. Rumph, of the Law Offices of
Debi V. Rumph, Orlando, for Appellees.


EDWARDS, J.

       Nationstar Mortgage, LLC, (“Nationstar”) appeals the involuntary dismissal of its

foreclosure action against Paul J. Kelly and Beth A. Kelly (collectively "Appellees"), on

the ground that it did not have standing to foreclose. The evidence admitted at trial proved

that the mortgage and note were validly assigned pre-suit by MERS, as nominee for the
original payee, to the original foreclosure plaintiff. The original plaintiff then assigned the

mortgage and note to Nationstar, which was subsequently substituted as the party

plaintiff. At trial, Nationstar proved that Appellees defaulted on the loan and that they

received a notice of default and acceleration of the loan.

       The trial court correctly rejected Nationstar's first asserted basis of standing by

ruling that mere possession of the blank-indorsed note did not prove Nationstar's standing

because someone other than the original payee initially indorsed the note.1 However, the

trial court erred when it failed to find that Nationstar had standing to foreclose despite

proof of valid, timely assignments of the note and mortgage. This Court held in Taylor v.

Deutsche Bank National Trust Co., 44 So. 3d 618, 622-23 (Fla. 5th DCA 2010), that

evidence of a valid pre-suit assignment of the note and mortgage from the original payee

or its nominee, MERS, to the foreclosure plaintiff was sufficient proof that the plaintiff held

the note and mortgage and had standing to foreclose. Nationstar, through its documents

and witness, established an unbroken chain of valid and timely assignments of the

mortgage and note; therefore, the trial court erred in ruling that Nationstar had not proved

standing. Because Nationstar had standing to foreclose, the trial court erred by ordering

an involuntary dismissal. We reverse and remand for a new trial.

       REVERSED AND REMANDED.


LAWSON, C.J., and WALLIS, J., concur.




       1 Nationstar admitted that the payee and the entity that indorsed the note were two
different companies with similar names, but did not explain why that occurred or how it
could be a valid indorsement.


                                              2